Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges that Applicant’s amendments to the claims received 02/24/2021 have overcome all outstanding objections and 112(b) rejections set forth in the non-final rejection dated 11/24/2020. 
Allowable Subject Matter
Claims 1-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art is Hoshino et al. (WO2013008920, hereinafter referred to as Hoshino, reference made to machine translation via EspaceNet below), in view of Aono et al. (US9872380, hereinafter referred to as Aono), and further in view of Bottge et al. ("Microstructural and mechanical characterization of ceramic substrates with different metallization for power applications.", hereinafter referred to as Bottge). 
Regarding Claim 1, Hoshino discloses a copper-ceramic composite (see Hoshino at Page 3, lines 99-100, disclosing a ceramic circuit board which has a metal circuit board such as a copper plate bonded or formed on one surface of the ceramic substrate). 

Hoshino further discloses that the alumina crystal grains of the alumina substrate have an average crystal grain size of usually 20 μm or less, preferably 13 μm or less (see Hoshino, Page 31, lines 1,259-1,260). 
Hoshino does not disclose the median grain size for the alumina substrate, and the copper median grain size or mean average grain size or that S(A1203) and S(Cu) satisfy the following condition: 0.7 <= S(Al2O3)/S(Cu) <= 1.4.
Aono discloses a copper-ceramic composite (see Aono at the Abstract, disclosing a ceramic circuit board characterized in that a metal circuit board is bonded to one surface of a ceramic substrate; see also Aono at Col. 2, lines 63-66, disclosing that there are no particular limitations as to the metal used in the metal circuit board ... such as copper). Aono further discloses the ceramic substrate contains aluminum oxide (see Aono at Col. 2, lines 45-51, disclosing that there are no specific limitations as to the ceramic substrate used in the ceramic circuit board of the present invention and ... oxide-based ceramics such as aluminum oxide ... 203) and S(Cu) satisfy the following condition: 0.7 <= S(Al2O3)/S(Cu) <= 1.4, however, Aono teaches that the crack-resistance during ultrasonic bonding can be improved by making the crystal grain size of a metal circuit board in a ceramic circuit board small (see Aono at Col. 2, lines 5-9). 
Bottge teaches the properties of metalized ceramic substrates … [such as] Direct Copper Bonded (DCB) substrates (see Bottge at the Abstract). Bottge discloses an aluminum oxide/copper (DCB) interface (see Bottge at the Abstract). Bottge teaches that [in the DCB aluminum oxide/copper substrate] the detected copper shows a large grain size, whereas the alumina is composed of small grains with a size of a few microns and different orientations. The Cu2O areas show the same grain size like the alumina and a different orientation to the copper, affirm a reaction between copper and aluminum oxide at the interface (see Bottge at page 3, third paragraph). Bottge further teaches that the shown formation of intermediate 2O areas at the interface are indicated as copper to, since the symmetry of the cubic crystal lattice of both is very similar (Page 3, second paragraph; Fig. 5c).
Bottge does not provide a teaching or suggestion from which one of ordinary skill in the art may conclude that the grain structure of the metallic copper foil has an effect on the adhesion strength between the copper foil and the Al2O3 ceramic substrate because two materials which have the same average grain size do not automatically have the same symmetry value. Bottge does not direct one of ordinary skill to also use populations of Al2O3 and copper grains in such a way that their symmetry values S(Al2O3) and S(Cu) satisfy 0.7 <= S(Al2O3) / S(Cu) <= 1.4. Bottge does not teach or suggest that adhesion strength between the copper foil and the Al2O3 substrate is improved if their grain size distributions are of very similar shape (both size distributions being highly symmetrical or both size distributions being non-symmetrical and having a very similar degree of left-skewness or right-skewness such that they satisfy 0.7 <= S(Al2O3) / S(Cu) <= 1.4). Bottge teaches that the use of thin intermediate layers of cupric oxide and a copper manganese 2O3 substrate appear to be the key factors which affect adhesion strength.
Therefore, Claim 1 is allowable over Hoshino in view of Aono and in further view of Bottge. 
All claims not explicitly addressed are allowed due to their dependence on an otherwise allowed claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered and they are persuasive. 
Applicant argues that Bottge does not remedy the deficiencies of Hoshino and Aono, and contends that Bottge does not provide a teaching or suggestion from which one of ordinary skill in the art may conclude that the grain structure of the metallic copper foil has an effect on the adhesion strength between the copper foil and the Al2O3
Applicant further argues that even if it were assumed that Bottge taught the use of Al2O3 and copper grains having very similar median grain sized, such a teaching does not necessarily also direct one of ordinary skill to also use populations of Al2O3 and copper grains in such a way that their symmetry values S(Al2O3) and S(Cu) satisfy 0.7 <= S(Al2O3) / S(Cu) <= 1.4.
Applicant also argues that the cited art does not teach or suggest that adhesion strength between the copper foil and the Al2O3 substrate is improved if their grain size distributions are of very similar shape (both size distributions being highly symmetrical or both size distributions being non-symmetrical and having a very similar degree of left-skewness or right-skewness such that they satisfy 0.7 <= S(Al2O3) / S(Cu) <= 1.4). Bottge teaches that the use of thin intermediate layers of cupric oxide and a copper manganese aluminate spinel between the metallic copper foil and the Al2O3 substrate appear to be the key factors which affect adhesion strength. 
Applicant argues that in view of this position, Bottge does not remedy the deficiencies of Hoshino and Aono with respect to the subject matter of claim 1. Examiner respectfully agrees as outlined in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


/CAMERON K MILLER/Examiner, Art Unit 1731